Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al (US 2018/0090816), hereinafter “Mow”.

    PNG
    media_image1.png
    352
    647
    media_image1.png
    Greyscale

Regarding claims 1 and 22, Mow discloses in Figures 2, 6, a device comprising:
shell (10) comprising a first side, a second side, a third side, and a fourth side, the first side and the opposite second side being shorter than the third side and the opposite fourth side; and

an antenna socket (102) attached to the conducting band (114, 116) at a first position;
a first connection linking the conducting band (114, 116) to earth (112) through only a first inductor (120, see par. 0049, lines 8-10) attached at a second position;
a second connection linking the conducting band (114, 116) to earth (112) through a first variable capacitor (120, see par. 0049, lines 8-10) of adjustable capacitance, the second connection being attached at a third position, wherein the first position is between the second position and the third position; and
a third connection linking the conducting band (114, 116) to earth (112) through only a second inductor (120, see par. 0049, lines 8-10) attached at fourth position, wherein the fourth position is disposed between the first position and the third position, 
wherein the conducting band (114, 116) is insulated from remaining portions of the shell by insulating portions (20, see Fig. 9 and par. 0057).
Mow is silent on the inductance value of the second inductor being at least five times greater than the inductance value of the first inductor. However, Mow discloses in par. 0049, components 120 adjusted to tune antenna. It would have been obvious to one having ordinary skill in the art before the time the invention was made to adjust or set the values of the first inductor and the second inductor to cover desired communication bands. Therefore, to employ having the inductance value of the second inductor being at least five times greater than the inductance value of the first inductor as claimed invention would have been obvious to person skill in the art.

Regarding claim 2, as applied to claim 1, Mow discloses in Figure 6, wherein a first distance between the first position and the fourth position is greater than a second distance between the fourth position and the third position.
Regarding claim 3, as applied to claim 1, Mow discloses in Figures 9-10, 
wherein the conducting band (114, 116) overhangs the first side and extends partially over the lateral edges along the third and the fourth sides.
Regarding claim 6, as applied to claim 1, Mow discloses in Figure 6, wherein the antenna comprises a short-circuited quarter-wave antenna.
Regarding claims 7-8 and 23, Mow discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the antenna comprises passbands in the range lying between about 700 MHz and 2.7 GHz or about 470 MHz and 3 GHz. However, such difference is not patentable. It is a common practice and well known in the art the size of the antenna designed to support operation in a band covering a frequency range assigned to the antenna. One of such examples is the teaching of Ramachandran et al (US 2016/0276748), in par. 0077. Therefore, to employ having antenna sized for bandwidths in a range as claimed invention would have been obvious to person skill in the art.
Claims 4, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Mow in view of Wong (US 2017/0310012).
Regarding claim 4, Mow discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the second connection further comprises a third inductor coupling the first variable capacitor to the earth. 
Wong discloses in Figure 3B and pars. 0032-0033, an inductor coupling the first variable capacitor to the earth.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the second connection of Mow with the second connection having the variable 
Regarding claims 11-12, Mow discloses in Figure 6, a device comprising:
a shell comprising a first side, a second side, a third side, and a fourth side, the first side and the opposite second side being shorter than the third side and the opposite fourth side (see Fig. 9-10); and
an antenna disposed in the shell, the antenna comprising a conducting band (114, 116);
an antenna socket (102) attached to the conducting band at a first position; 
a first connection linking the conducting band to earth (112) through only a first inductor (120, see par. 0049) attached at a second position;
a second connection linking the conducting band (114, 116) to earth (112) through a first variable capacitor (120, see par. 0049) of adjustable capacitance a first distance between the first position and the second position is less than a second distance between the first position and the third position, wherein the conducting band (114, 116) is insulated from remaining portions of the shell by insulating portions; and
a third connection linking the conducting band (114, 116) to earth (112) through only a third inductor (120, see par. 0049) attached at fourth position, wherein the fourth position is disposed between the first position and the third position.
Mow does not disclose a second inductor coupling to the first variable capacitor in the second connecting.
Wong discloses in Figure 3B and pars. 0032-0033, an inductor coupling the first variable capacitor to the earth.

Mow does not disclose the inductance value of the third inductor being greater than the inductance value of the first inductor; the inductance value of the second inductor being at least five times greater than the inductance value of the first inductor. However, Mow discloses in par. 0049, components 120 adjusted to tune antenna. It would have been obvious to one having ordinary skill in the art before the time the invention was made to adjust or set the values of the first, second and third inductors to cover desired communication bands. 
Therefore, to employ having the second connection and the inductance values as claimed invention would have been obvious to person skill in the art.
Regarding claims 13, 15 and 17, as applied to claim 11, Mow discloses in Figures 6 and 9-10, wherein the conducting band overhangs the first side and extends partially over the lateral edges along the third and the fourth sides;
wherein a first distance between the first position and the fourth position is greater than a second distance between the fourth position and the third position;
wherein the antenna comprises a short-circuited quarter-wave antenna.
Regarding claims 18-19, Mow/Wong disclose every feature of claimed invention as expressly recited in claim 11, except for wherein the antenna comprises passbands in the range lying between about 700 MHz and 2.7 GHz or about 470 MHz and 3 GHz. However, such difference is not patentable. It is a common practice and well known in the art the size of the antenna designed to support operation in a band covering a frequency range assigned to the antenna. One of such examples is the teaching of .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 20100022197) in view of Mow. 
Regarding claims 9-10, Kato discloses in Figure 16, a portable telecommunication device comprising: a switch (144) coupled to an electronic circuit (151) configured to generate and receive signals; a filter (321-323) coupled to the switch (144); an antenna switch (146) coupled to the filter; an antenna (101,102) coupled to the antenna switch (146), and a frequency adjustment circuit (110A, HOB) coupled between the antenna (101,102) and the antenna switch (146).
Kato does not disclose the antenna according to claim 1.
Mow discloses the antenna according to claim 1 as described above. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Kato with the antenna having tuning circuit as taught by Mow to tune the operating frequency of the antenna to improve the wireless performance of the device. Therefore to employ having the antenna as claimed invention would have been obvious to person skill in the art.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2010/0022197 of record) in view of Mow and further in view of Wong.
Regarding claims 20-21, Kato discloses in Figure 16, a portable telecommunication device comprising: a switch (144) coupled to an electronic circuit (151) configured to generate and receive signals; a filter (321-323) coupled to the switch (144); an antenna switch (146) coupled to the filter; an antenna (101,102) coupled to the antenna switch (146), and a frequency adjustment circuit (110A, HOB) coupled between the antenna (101,102) and the antenna switch (146).
Kato does not disclose the antenna according to claim 11.

Allowable Subject Matter Withdrawn
The indicated allowability of claims 11-13, 15, 17 and 19-21 is withdrawn in view of the newly discovered reference(s) to Mow et al and Wong.  Rejections based on the newly cited references above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13, 15 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845